Long, J.
On December 29, 1895, defendant filed his bill for divorce against complainant on the ground that she had been guilty of many acts of cruel treatment. Complainant answered this bill, and a replication was duly filed by defendant. It appears that on December 28, 1895, the complainant had filed her bill for separate maintenance and for divorce from bed and board against the defendant on the ground of cruel treatment. Defendant answered that bill, and a replication was duly filed. These two cases were heard together in open court, and a decree was made finding that the allegations in the complainant’s bill were true, and decreeing an absolute divorce under such bill. The complainant filed a written protest in the cause against the entering of a decree for absolute divorce, and entered a motion to modify the decree in that respect. This motion was denied, and the absolute decree was duly entered. The court also decreed that the defendant pay to complainant the sum of $700, with the costs of the proceeding. This appears to be, at least, the value of one-half of the property owned by defendant, and is made a lien upon his property. The complainant appeals.
The only question we need discuss is whether the court should have decreed an absolute divorce. We think the proofs warrant such a decree, and the character of the decree rests in the sound discretion of the court. Sullivan v. Sullivan, 112 Mich. 674.
The decree is affirmed.
The other Justices concurred.